Citation Nr: 0022265	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to a rating greater than 20 percent disabling for 
degenerative disk disease at L5-S1 with herniated nucleus 
pulposus and degenerative joint disease.  

Entitlement to a rating greater than 10 percent disabling for 
residuals of a fracture of the proximal phalanx of the right 
(major) fourth (ring) finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from May 1994 to May 1998.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, in 
June 1998 which granted service connection for the listed 
disabilities and assigned 20 percent and noncompensable 
ratings for the low back and right fourth finger 
disabilities, respectively, effective from the date of the 
veteran's separation from service in May 1998.  A rating 
decision in February 1999 increased the rating for the right 
fourth finger disability to 10 percent disabling, citing Code 
5227-5226, effective from May 1998.  

At the veteran's request, a personal hearing was scheduled 
before the Board in Washington, DC.  The veteran did not 
appear for the scheduled hearing; accordingly, the Board will 
proceed with appellate consideration on the basis of the 
evidence of record.  


FINDINGS OF FACT

1.  Degenerative disk disease at L5-S1 with herniated nucleus 
is manifested by recurring attacks with only intermittent 
relief, some muscle spasm/tenderness, moderate limitation of 
spinal motion, and decreased sensation in the L5 dermatome 
distribution, but no other abnormal neurological findings; 
there is also functional impairment resulting in 
fatigability, lack of endurance, and weakness.  

2.  Residuals of a fracture of the proximal phalanx of the 
right fourth finger are manifested by slight limitation of 
motion, tenderness, and functional impairment resulting in 
fatigability, lack of endurance, and weakness.  


CONCLUSIONS OF LAW

1.  Degenerative disk disease at L5-S1 with herniated nucleus 
is 40 percent disabling and no more.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, and Code 5293 (1999).  

2.  Residuals of a fracture of the proximal phalanx of the 
right fourth finger are not more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, and Codes 5155, 5227 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran began 
complaining of low back pain in 1995.  There was no report of 
a back injury or trauma.  An MRI in April 1998 revealed 
degenerative disk disease at L5-S1 with herniation.  The 
service records also show that the veteran sustained a 
fracture of his right fourth finger in February 1998.  Prior 
to separation, the service records indicate that he had a 
total of 225 degrees of motion of the finger.  

VA treatment records dated in July 1998 show that the veteran 
had had considerable back pain, with extensive physical 
therapy, without improvement.  The veteran reported that he 
had been unemployed since April 1998 and he felt that he 
couldn't work in any capacity, because both prolonged rest or 
prolonged activity would aggravate his condition.  He 
indicated that he was essentially incapacitated by pain, 
which waxed and waned.  The veteran stated that he had 
restricted range of hand motion.  The examiner reported that 
there was a slight decrease in range of motion of the 
veteran's right fourth finger and very mild deformity.  His 
back was non-tender and there was very slight paraspinal 
muscle spasm.  Back flexion was decreased, but extension was 
normal.  Straight leg raise testing was normal and the 
neurological examination was otherwise normal.  

A VA consultation was also obtained in July 1998.  That 
examiner noted the veteran's report that his physical 
therapy, including a TENS unit and cold packs, had made his 
back pain worse.  He described his pain level as "21/2."  The 
examiner indicated that there was spasm/tenderness in the 
left paravertebral muscles from the level of L3 on down.  
Forward flexion was accomplished to 60 degrees with pain.  
Back extension relieved the pain.  Lateral flexion was full.  
Straight leg raise testing was positive at 90 degrees on the 
right and 60 degrees on the left, with pain.  There was 
decreased sensation in the left L5 dermatome.  Lower 
extremity reflexes were normal.  

In August 1998, the veteran was instructed in the use of a 
lumbosacral binder in the VA clinic.  

A VA orthopedic compensation examination was conducted in 
November 1998.  The veteran reported that his back pain was 
constant and radiated into his posterior left thigh 
intermittently on a daily basis.  Regarding his right ring 
finger, the veteran stated that he would get pain in the 
finger with cold weather and that it felt tight without 
normal range of motion, worse in the morning, but decreasing 
throughout the day.  The examiner noted that the veteran was 
right-handed and that he took Tylenol a few times a month for 
his symptoms.  The veteran reportedly moved about slowly 
during the examination, with quite a bit of moaning and 
groaning and grimacing during the examination.  There was 
tenderness of the left lumbar musculature to the left 
sacroiliac joint, to include the lumbosacral junction, with 
painful motion as measured by the inclinometer.  The veteran 
could flex forward at L1 to 75 degrees, with 25 degrees of 
that motion in the sacrum, resulting in 50 degrees of true 
lumbar flexion, 5 degrees of hyperextension, and 15 degrees 
of bilateral lateral bending with low back pain.  There was 
no lower extremity atrophy.  The patellar and Achilles 
reflexes were symmetrically active at 1+, with a negative 
Trendelenburg test.  Straight leg raise testing was negative 
at 90 degrees seated without any sciatica or back pain.  
Supine straight leg raise testing was positive with back pain 
bilaterally at 45 degrees.  

There was tenderness of the proximal interphalangeal (PIP) 
joint of the right fourth finger with mild laxity.  Extension 
of the finger was full, with flexion to within 2 cm of the 
distal palmar crease.  X-rays of the right fourth finger 
revealed an oblique lucent line in the middle and distal 
thirds of the proximal phalanx.  No other abnormality, 
including degenerative joint disease, was noted.  The 
significance of the x-ray finding was not reported.  The 
examiner commented that the veteran did have a functional 
problem in the stated areas, resulting in fatigability, lack 
of endurance, and weakness.  

Analysis 

In general, an allegation of greater disability is sufficient 
to establish a well-grounded claim seeking a higher rating.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  The Board finds 
that the veteran's claims are well grounded.  In addition, 
there is no indication that there are additional, unsecured 
records that would be helpful in this case.  Therefore, the 
Board has no further duty to assist the veteran in developing 
his claims.  38 U.S.C.A. § 5107(b).  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999). 

The Board notes that the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for degenerative disk disease at L5-D1 and 
residuals of a right fourth finger fracture.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  In this 
case, the RO assigned a 20 percent rating for the back 
disability and, initially, a noncompensable rating for the 
finger disability, although the latter rating was later 
increased to 10 percent, effective from the date of the 
veteran's separation from service.  

Degenerative disk disease at L5-S1

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion is required for a 40 percent evaluation.  
Code 5292. 

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293.  

Evaluating the veteran's low back disability under the 
criteria of Code 5292, the Board finds that the demonstrated 
limitation of low back motion, even as limited by pain, has 
not been reported to be more than moderate at any time since 
the veteran's separation from service.  Accordingly, no more 
than a 20 percent rating is appropriate using those 
diagnostic criteria.  

The record reflects that several VA examiners in 1998 
reported either some spasm or tenderness of the lumbar 
paravertebral musculature.  No abnormal neurological clinical 
findings, including reflexes, have been noted, except for 
some decreased sensation in the distribution of the L5 
dermatome.  No examiner has recorded any decreased lower 
extremity muscle strength or muscle atrophy.  The veteran, 
however, has indicated that he had constant back pain, 
although it waxed and waned, with intermittent radiation into 
his posterior left thigh.  The November 1998 VA examiner 
noted that the veteran moved slowly and moaned and groaned 
and grimaced "quite a bit" during the examination.  
Finally, the November 1998 examiner commented that the 
veteran did have a "functional problem" that resulted in 
fatigability, lack of endurance, and weakness.  

While the reported clinical findings appear to meet some of 
the criteria for a 60 percent under Code 5293, most of the 
diagnostic criteria of that code are not met.  However, the 
reported frequency and severity of "attacks" due to the 
disc disease and the overall functional impairment due to the 
disability, as described by the veteran and recent examiners, 
does indicate a disability level that exceeds that 
contemplated by moderate intervertebral disc syndrome and 
more nearly approximates that required for severe 
intervertebral disc syndrome, particularly in view of the 
recent examiner's comment that the veteran has functional 
impairment, resulting in fatigability, lack of endurance, and 
weakness.  

Therefore, affording the veteran the benefit of the doubt, as 
required by 38 U.S.C.A. § 5107(b), the Board finds that 
assignment of a 40 percent evaluation for his degenerative 
disk disease of the lumbar spine is warranted.  At no time 
following the veteran's separation from service did the back 
condition warrant more than 40 percent.  Fenderson, supra.

Residuals of a fracture of the right fourth finger

Applicable schedular criteria provide that ankylosis of any 
finger other than the thumb, index finger or middle finger is 
to be rated noncompensably disabling, unless there is 
extremely unfavorable ankylosis, in which case the disability 
is to be evaluated as equivalent to an amputation.  Code 
5227.  Amputation of the ring finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto, will be rated at 10 percent.  Amputation of the ring 
finger with metacarpal resection (more than half the bone 
lost) will be rated at 20 percent.  Code 5155.  

For ankylosis of the third finger (favorable or unfavorable, 
major or minor), a 10 percent rating is warranted.  Code 
5226.  The RO has cited to this code as the basis for 
assignment of a 10 percent rating.  The Board will not 
comment as to the propriety of selecting this Code for rating 
the ring finger; suffice it to say that the 10 percent rating 
is the maximum allowable under Code 5226.

If a higher rating is to be warranted in this case, it would 
have to be shown that the veteran has extremely unfavorable 
ankylosis which would be rated as amputation.  The medical 
evidence does not document any ankylosis of the veteran's 
service-connected right fourth finger.  In fact, he has 
nearly full motion of the finger.  The only abnormal clinical 
findings regarding that finger that have been reported since 
the veteran's separation from service have been slightly 
decreased range of motion, very mild deformity, tenderness of 
the PIP joint, and some mild laxity.  The most recent VA 
examiner also commented that the veteran did have a 
functional problem with the finger, resulting in 
fatigability, lack of endurance, and weakness.  Assuming this 
functional loss could be rated as extremely unfavorable 
ankylosis, a 10 percent rating would be the maximum allowable 
under Code 5155.  The fracture involved the proximal phalanx 
with no indication of metacarpal involvement.  Thus, there is 
no basis for concluding that the mild loss of function would 
be comparable to metacarpal resection.  The preponderance of 
the evidence clearly favors a denial of the veteran's claim 
for a rating in  excess of 10 percent at any time following 
separation from service.  



ORDER

A rating of 40 percent is granted for degenerative disk 
disease at L5-S1 with herniated nucleus pulposus and 
degenerative joint disease, subject to the law and 
regulations governing the award of monetary benefits.  

A rating higher than 10 percent for residuals of a fracture 
of the proximal phalanx of the right (major) fourth finger is 
denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


